FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.      15-10142

               Plaintiff-Appellee,               D.C. No. 4:14-cr-00943-JAS

 v.
                                                 MEMORANDUM*
JOSE JUAN MARTINEZ-MARTINEZ,
a.k.a. Jose Juan Martinez,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James A. Soto, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jose Juan Martinez-Martinez appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Martinez-Martinez contends that the district court abused its discretion by

departing upwards on the basis of its conclusion that Martinez-Martinez’s offense

level substantially understated the seriousness of his prior convictions. Our review

of Martinez-Martinez’s challenge to the district court’s decision to depart under

note 7 of the commentary to U.S.S.G. § 2L1.2 is limited to determining whether

the court imposed a substantively reasonable sentence. See United States v.

Vasquez-Cruz, 692 F.3d 1001, 1005 (9th Cir. 2012). Contrary to Martinez-

Martinez’s argument, the above-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Martinez-Martinez’s criminal history and the fact that he

attempted to reenter the country within two months of being deported. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                  15-10142